Name: EEC: Regulation No 27 of the Commission: First Regulation implementing Council Regulation No 17 of 6 February 1962
 Type: Regulation
 Subject Matter: competition;  business organisation
 Date Published: nan

 132 Official Journal of the European Communities 1118/62 OFFICIAL. JOURNAL OF THE EUROPEAN COMMUNITIES 10.5.62 REGULATION No 27 OF THE COMMISSION First Regulation implementing Council Regulation No 17 of 6 February 1962 (Form, content and other details concerning applications and notifications ) HAS ADOPTED THIS REGULATION: , Article 1 Persons entitled to submit applications and notifications 1 . Any undertaking which is party to agreements , decisions or practices of the kind described in Articles 85 and 86 of the Treaty may submit an application under Article 2 or a notification under Articles 4 and 5 of Regulation No 17. Where the application or notification is submitted by some, but not all , of the undertakings concerned, they shall give notice to the others .  . . 2 . Where applications and notifications under Articles 2, 3 ( 1 ), 3 (2) (b), 4 and 5 of Regulation No 17 are signed by representatives of undertakings , associations of undertakings, or natural or legal persons, such representatives shall produce written proof that they are authorised to act. 3 . Where a joint application or notification is submitted, a joint representative should be appointed. THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the provisions of the Treaty establishing the European Economic Community, and in particular Articles 87 and 155 thereof; Having regard to Article 24 of Council Regulation No 17 of 6 February 1962 (First Regulation implementing Articles 85 and 86 of the Treaty); Whereas under Article 24 of Council Regulation No 17 the Commission is authorised to adopt implementing provisions concerning the form, content and other details of applications under Articles 2 and 3 and of notifications under Articles 4 and 5 of that Regulation ; Whereas the submission of such applications and notifications may have important legal consequences for each of the undertakings which is party to an agreement, decision or concerted practice ; whereas every undertaking should " accordingly have the right to submit an application or a notification to the Commission; whereas, furthermore, an , undertaking exercising this right must inform the other undertakings which are parties to the agreement, decision or concerted practice in order to enable them to protect their interests ; Whereas it is for the undertakings and associations of undertakings to transmit to the Commission information as to facts and circumstances in support of applications under Article 2 and of notifications , under Articles 4 and 5 ; Whereas it is desirable to prescribe forms for use in applications for negative clearance relating to implementation of Article 85 ( 1 ) and for notifications relating to implementation of Article 85 (3 ) of the Treaty, in order to simplify and accelerate consideration by the competent departments, in the interests of all concerned; / Article 2 . Submission of applications and notifications 1 . Seven copies of each application and notification and of the supporting documents shall be submitted to the Commission. 2 . The supporting documents shall be either originals or copies . Copies must be certified as true copies of the original . 3 . Applications and notifications shall be in one of the official languages of the Community. Supporting documents shall be submitted in their original language. Where the original language is not one of the official languages , a translation in one of the official languages shall be attached. Official Journal of the European Communities 133 Article 3 5 . Applications under Article 2 of Regulation No 17, relating to Article 86 of the Treaty, shall include a full statement of the facts, specifying, in particular, the practice concerned and the position of the undertaking or undertakings within the common market or a substantial part thereof in regard to products or services to which the practice relates . Effective date of submission of applications and registrations The date of submission of an application or notification shall be the date on which it is received by the Commission . "Where, however, the application or notification is sent by registered post, it shall be deemed to have been received on the date shown on the postmark of the place of posting. Article 5 Transitional provisions Article 4 1 . Applications and notifications submitted prior to the date of entry into force of this Regulation otherwise than on the prescribed forms shall be deemed to comply with Article 4 of this Regulation . 2 . The Commission may require a duly completed form to be submitted to it within such time as it shall appoint. In that event, applications and notifications shall be treated as properly made only if the forms are submitted within the prescribed period and in accordance with the provisions of this Regulation. Content of applications and notifications 1 .. Applications under Article 2 of Regulation No 17, relating to Article 85 ( 1 ) of the Treaty, shall be submitted on Form A as shown in the Annex to this Regulation. 2 . Notifications under Article 4 or Article 5 of Regulation No 17 shall be submitted on Form B as shown in the Annex to this Regulation . 3 . Applications and notifications shall contain the information asked for in the forms . 4. Several participating undertakings may submit an application or notification on a single form. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1962 . For the Commission The President W. HALLSTEIN N.B. The Forms were amended by EEC Regulation No 1133/68 and have therefore not been annexed hereto . 134 Official Journal of the European Communities IMPORTANT NOTE Copies of the forms shown on page 1121/62 and on the following pages can be obtained, on and after 15 May 1962, at the Information Offices of the European Communities, of which the addresses in the countries of the Community are as follows : 1 . Belgium : ' Service de presse et d'information des CommunautÃ ©s europÃ ©en ­ nes, 244 rue de la Loi, Bruxelles 2 . France : Bureau d'information des CommunautÃ ©s europÃ ©ennes, 61 rue des Belles-Feuilles, Paris ( 16e) 3 . Germany : VerbindungsbÃ ¼ro der EuropÃ ¤ischen Gemeinschaften, Zitel ­ . mannstraÃ e 11 , Bonn Ufficio Stampa e Informazione delle CommunitÃ Europee, Via Poli 29, Roma 4. Italy : 5 . Luxembourg : 6. Netherlands : Service de presse et d'informÃ tion des CommunautÃ ©s euro ­ pÃ ©ennes, 18 rue Aldringer, Luxembourg Voorlichtingsdienst der Europese Gemeenschappen, Maurits ­ kade 39, Den Haag and at the Information Service of the European Communities, 23 Chesham Street, London S.W.l and the European Communities Information Service, 236 Southern Building, Washington 5, D.C. Copies of the forms can also be obtained from Chambers of Commerce in the various countries of the Community.